      Case 2:17-cr-00260-AJS Document 346 Filed 11/23/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,              )
                                       )     Criminal No.: 17-260
                                       )
          v.                           )
                                       )
OCTAVIO MARINELLO,                     )
                                       )
          Defendant.                   )


                                             SENTENCING MEMORANDUM




                                             Filed on behalf of Defendant,
                                             Octavio Marinello


                                             Counsel of Record for this Party:

                                             Lyle Dresbold, Esquire
                                             Pa. I.D. #208123

                                             Shrager Defense Attorneys
                                             617 Frick Building
                                             437 Grant Street
                                             Pittsburgh, PA 15219

                                             (412) 261-6198 - office
                                             (412) 765-3230 - facsimile
         Case 2:17-cr-00260-AJS Document 346 Filed 11/23/20 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                               )
                                                        )     Criminal No.: 17-260
                                                        )
               v.                                       )
                                                        )
OCTAVIO MARINELLO,                                      )
                                                        )
               Defendant.                               )

                               SENTENCING MEMORANDUM

       AND NOW, comes Defendant, Octavio Marinello, by and through his attorney, Lyle

Dresbold, Esquire, who respectfully submit the following memorandum to aid this Honorable

Court in the invocation of its sentencing discretion.

       Defendant Octavio Marinello is remorseful for his conduct and regrets the harm he has

caused others and himself. If there was one day in his life that he could take back, it would be the

day that he participated in the marijuana sale that is the subject of his plea. On that day, he went

from eating pizza with friends to fighting for his life while bleeding out of his chest and arm. His

co-defendants, who robbed and shot Octavio, went to trial, where Octavio bravely relived his

trauma and testified against them. Unlike the co-defendants, Octavio immediately took

responsibility for his involvement including admitting that the firearm found was his.

       Octavio Marinello is thirty-two (32) years old and resides in Greensburg, Westmoreland

County, Pennsylvania with mother, Kim Brecht and his two dogs. He earned his GED after

dropping out of school in the eleventh grade and went on to achieve an associate degree in

surgery technology from technical school.
          Case 2:17-cr-00260-AJS Document 346 Filed 11/23/20 Page 3 of 4




       Octavio is a laborer. He enjoys working outside and working with hands. He likes doing

jobs that involve landscaping or construction. He also enjoys paintball. He travels throughout the

region playing paintball and providing support for his team.

       Before the events of this case, Octavio was in good mental and physical health. On

August 7, 2017, as a result of the events of this case, Octavio underwent surgeries for gunshot

wounds to his right arm and chest. Surgeons removed the bullet and performed a vein graft of his

arm. He had to undergo extensive physical therapy and still has ongoing physical problems. He

twice had his stomach pumped as he now has problems digesting food. He worries about future

physical problems as a result of the shooting.

       Since the pre-sentence report was issued, Octavio has taken steps to improve his mental

health. He now suffers from symptoms consistent with post-traumatic stress and general anxiety

disorder. He has been attending behavioral health sessions and outpatient treatment since June of

this year. A letter updating his treatment status is attached.

       Octavio Marinello accepts total responsibility and will comply with any conditions of the

sentence to be imposed by this Honorable Court.

                                                                 Respectfully submitted,


                                                                 /s/ Lyle L. Dresbold
                                                                 Lyle L. Dresbold, Esquire
                                                                 Attorney for Defendant
          Case 2:17-cr-00260-AJS Document 346 Filed 11/23/20 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                         )
                                                  )       Criminal No.: 17-260
                                                  )
                v.                                )
                                                  )
OCTAVIO MARINELLO,                                )
                                                  )
                Defendant.                        )

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the within Sentencing

Memorandum was served upon the following parties on the 23 rd day of November, 2020, via

electronic filing:

                                The Honorable Arthur Schwab
                               U.S. Post Office and Courthouse
                                       700 Grant Street
                                    Pittsburgh, PA 15219

                                 Heidi M. Grogan, A.U.S.A.
                               U.S. Post Office and Courthouse
                                       700 Grant Street
                                          Suite 4000
                                    Pittsburgh, PA 15219




                                                          /s/ Lyle. L Dresbold
                                                          Lyle L. Dresbold, Esquire
                                                          Attorney for Defendant
